Fourth Court of Appeals
                                           San Antonio, Texas
                                      MEMORANDUM OPINION
                                    Nos. 04-13-00054-CR, 04-13-00055-CR

                                                 Jacinto SOLIS Jr.,
                                                     Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                        From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court Nos. 2010CR9139, 2010CR9140
                           Honorable Juanita Vasquez-Gardner, 1 Judge Presiding

PER CURIAM

Sitting:            Catherine Stone, Chief Justice
                    Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice

Delivered and Filed: March 13, 2013

DISMISSED FOR WANT OF JURISDICTION

           Appellant Jacinto Solis Jr. was sentenced on July 10, 2012. Because he did not file a

motion for new trial, Appellant’s notices of appeal were due to be filed no later than August 9,

2012. See TEX. R. APP. P. 26.2(a). Our records show (1) the notices of appeal were not filed

until January 15, 2013, and (2) no motions for extension of time were timely filed. See id.

R. 26.3.




1
    The Honorable Ray Olivarri is now the presiding judge in the 399th Judicial District Court, Bexar County, Texas.
                                                                             04-13-00054-CR & 04-13-00055-CR


        On February 11, 2013, we ordered Appellant to show cause in writing by February 26,

2013, why his appeals should not be dismissed for want of jurisdiction. 2 To date, this court has

not received any response to our order.

        This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(“A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”); Shute v.

State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). Accordingly, these appeals are dismissed for

want of jurisdiction.


                                                        PER CURIAM

DO NOT PUBLISH




2
  The trial court’s certifications in these appeals state that “this criminal case is a plea-bargain case, and the
defendant has NO right of appeal.” We must dismiss an appeal “if a certification that shows the defendant has a
right of appeal has not been made part of the record.” See TEX. R. APP. P. 25.2(d).

                                                      -2-